DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/24/21 have been fully considered but they are unpersuasive.  The Applicant asserts the amendments to independent claim 1 that the real-world object “causes corresponding” movement of the virtual content as presented at the selected depth plane is not taught by the current art of record.	The Examiner respectfully disagrees because Bradski teaches at [0320-0323] to use as a control or input a totem, such as a physical object like a gun.  As shown in Fig. 23, data 2310 pertaining to the movement of the totem is tracked by a pair of cameras to act as input to the augmented reality display system for causing movement of virtual content at a selected depth plane (e.g., “to play the game” causing virtual objects to move based on totem movement; see also claims 17-18)).  For this reason, Applicant’s arguments are not persuasive at this time.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/24/21 was considered by the examiner.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating 	obviousness or nonobviousness.
Claims 1-7, 10-12, 14-18, 22 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins et al. (US 2016/0247324, hereinafter “Mullins”) in view of Abovitz et al. (US 2015/0247975, hereinafter “Abovitz”) and Bradski et al. (US 2015/0178939, hereinafter “Bradski”).	Regarding claim 1, Mullins discloses a display system comprising:and wherein movement of the real-world object causes corresponding movement of the virtual content as presented at the selected depth plane.	Bradski teaches	wherein the ambient environment includes a real-world object which is detectable by the processors via the sensors and is associated with the virtual content ([0320, 0323], (see also claims 23, 45, 46, and 68), totem is a real-world object detectable by processors while being tracked, and eyes are tracked as a tracked eye vergence to select depth plane at which virtual content associated with the totem is provided), and	wherein the real-world object is configured as an input device, and wherein movement of the real-world object causes corresponding movement of the virtual content as presented at the selected depth plane ([0320-0323], (see also claims 23, 45, 46, and 68), totem is a real-world object as an input device that is detectable by processors while being tracked, and eyes are tracked as a tracked eye vergence to select depth plane at which virtual content associated with the totem movement is Regarding claim 2, Mullins as modified by Abovitz and Bradski discloses the display system of claim 1, wherein a particular sensor of the one or more sensors is a camera ([0022, 0025-0026, 0034, 0041], camera captures QR code for AR application).	Regarding claim 3, Mullins as modified by Abovitz and Bradski discloses the display system of claim 2, wherein the optical code is a QR code, and wherein triggering access to virtual content comprises (Mullins, [0025], virtual content associated with Regarding claim 4, Mullins as modified by Abovitz and Bradski discloses the display system of claim 1, wherein a particular sensor of the one or more sensors is a wireless receiver (Mullins, Fig. 1, [0026], video from a server can be provided to HMD wirelessly which requires a wireless receiver).
	Regarding claim 5, Mullins as modified by Abovitz and Bradski discloses the display system of claim 4, wherein triggering access to virtual content comprises:	identifying, based on the wireless receiver, wireless information being provided via the wireless transmitter (Mullins, [0025-0026, 0033], virtual content from a server is determined based on wireless information provided to HMD from wireless transmitters of server 110 and/or network 108); and 	determining one or more network locations specified in the wireless information, wherein the network locations store the content (Mullins, [0030-0033], network locations on server 110 are determined for accessing the library of AR content specified in the wireless communication).	Regarding claim 6, Mullins as modified by Abovitz and Bradski discloses the display system of claim 1, but does not explicitly disclose wherein triggering access to the virtual content comprises triggering access to a network location, and wherein the network location indicates a server at which the virtual content is stored, or wherein the network location indicates access to a wireless transmitter, and wherein the wireless transmitter stores the virtual content (Mullins, [0033], server can store AR content accessed by a trigger; QR code may be a trigger [0022, 0025, 0059, 0091]).
	Regarding claim 7, Mullins as modified by Abovitz and Bradski discloses the display system of claim 1, wherein triggering access comprises:	obtaining identifying information associated with virtual content (Mullins, [0033], HMD can have a library in storage within the device to store AR content accessed by a trigger; QR code may be a trigger [0022, 0025, 0059, 0091]); and 	accessing internal memory, and identifying storage of the virtual content (Mullins, [0033], server can store AR content accessed by a trigger; QR code may be a trigger [0022, 0025, 0059, 0091]).
	Regarding claim 10, Mullins as modified by Abovitz and Bradski discloses the display system of claim 1, wherein the display device comprises:	a plurality of stacked waveguides forming a display area and providing a view of an ambient environment through the display area, wherein at least some waveguides of the plurality of waveguides are configured to output light with different wavefront Regarding claim 11, Mullins as modified by Abovitz and Bradski discloses the display system of claim 10, wherein presenting the virtual content comprises: 	selecting a waveguide to output the virtual content; and presenting, via the selected waveguide, the virtual content (Abovitz, Figs. 8-9, ([0170-0175, 0295], waveguides 802a-d have different depth planes selected at different focus regions of physical object/QR code).	The motivation is the same as in claim 1.	Regarding claim 12, Mullins as modified by Abovitz and Bradski discloses the display system of claim 11, wherein selecting a waveguide comprises selecting the waveguide associated with the selected depth plane (Abovitz, Figs. 8-9, [0170-0175, 0295], waveguides 802a-d have different depth planes selected at different focus regions of physical object/QR code).	The motivation is the same as in claim 1.	Regarding claim 14, Mullins as modified by Abovitz and Bradski discloses the display system of claim 1, wherein presenting the virtual content comprises:
	Regarding claim 15, Mullins as modified by Abovitz and Bradski discloses the display system of claim 14, wherein identifying satisfaction of a trigger comprises one or more of:	identifying that a particular visual feature is within a field of view of the display system, 	obtaining particular input via an input device in communication with the display system, or 	identifying particular movement of the user (Mullins, [0057, 0109], user gestures may be used to select and generate virtual content via customized templates).
	Regarding claim 16, Mullins as modified by Abovitz and Bradski discloses the display system of claim 15, wherein identifying satisfaction of a particular trigger comprises identifying that an arm or hand of a user has performed particular movement (Mullins, [0057, 0109], user gestures may be used to select and generate virtual content via customized templates).	Regarding claim 17, Mullins discloses an augmented reality display device configured to be worn by a user and present virtual content in an ambient environment of the user, the augmented reality display device comprising (abstract, Fig. 2, viewing and wherein movement of the real-world object causes corresponding movement of the virtual content as presented via the selected waveguide.	Bradski teaches	wherein the ambient environment includes a real-world object which is detectable 
Regarding claim 18, Mullins as modified by Abovitz and Bradski discloses the augmented reality display device of claim 17, wherein the processors are further configured to:	detect indicia of the QR code in images obtained via the cameras (Mullins, [0022-0026, 0041, 0050-0053], virtual content triggered based on physical object including QR code for identifying the object by the AR application which then provides virtual object or content), and 	89in response to detecting indicia of the QR code in the at least one image, decode the QR code ((Mullins, [0022-0026, 0041, 0050-0053], virtual content triggered based on physical object including QR code for identifying the object by the AR application which decodes the QR code and then provides virtual object or content from a library)).  
	Regarding claim 22, Mullins as modified by Abovitz and Bradski discloses the augmented reality display device of claim 17, wherein presentation of the virtual content causes presentation of a second user as virtual content to the user, such that the second user can appear to be in the ambient environment (Mullins, [0030-0033], virtual content of a first HMD can be subsequently communicated to one or more other HMDs such that the second user can appear to be in the ambient environment, such as when HMDs are within range of a physical object).
	Regarding claim 27, Mullins as modified by Abovitz and Bradski discloses the display system of claim 1, wherein the operations further comprise: 	updating the estimated depth of the optical code or the wireless transmitter 
	Regarding claim 28, Mullins as modified by Abovitz and Bradski discloses the augmented reality display device of claim 17, wherein the one or more processors are configured to: 	update the estimated depth of the QR code (Abovitz, Figs. 8-9, ([0170-0175, 0295], waveguides 802a-d have different depth planes selected and updated at different focus regions of physical object/QR code by the processor depending on a current user location when viewing the object and distance from the HMD to the physical object and focus region based on that distance); and 	update selection of the waveguide based on the updated estimated depth (Abovitz, Figs. 8-9, ([0170-0175, 0295], waveguides 802a-d have different depth planes updated and selected at different focus regions of a physical object/QR code by the processor depending on the current location of the user)..
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins as modified by Abovitz and Bradski as applied to claims 1-7, 10-12, 14-18, 22 and 27-28, and further in view of Devam et al. (US 2016/0249989, hereinafter “Devam”). 
	Regarding claim 8, Mullins as modified by Abovitz and Bradski discloses the display system of claim 7, but does not explicitly disclose wherein virtual content is pre-loaded onto the display system based on user account information associated with the user, the user account information indicating virtual content of interest to the user.	Devam teaches periodically pre-loading virtual content to a display based on a particular patient being examined by a doctor examining the patient and using the head-mounted display ([0037], virtual content pre-loaded onto the device of a head-mounted display or transferred by network on demand). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mullins, Abovitz and Bradski to have wherein virtual content is pre-loaded onto the display system based on user account information associated with the user, the user account information indicating virtual content of interest to the user, such as taught by Devam, for the purpose of pre-storing virtual content relevant to a user of the head-mounted display.

	Regarding claim 9, Mullins as modified by Abovitz, Bradski and Devam discloses the display system of claim 8, wherein virtual content is periodically pre-, or the display system requests virtual content, from the one or more outside systems, to be pre-loaded (Devam, [0037], virtual content pre-loaded onto the device of a head-mounted display or transferred by network on demand; virtual content is periodically pre-loaded for each patient, and would be updated for each patient when updates were available).	The motivation is the same as in claim 8.
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins as modified by Abovitz and Bradski as applied to claims 1-7, 10-12, 14-18, 22 and 27-28, and further in view of Takahashi (US 2014/0139654).
	Regarding claim 29, Mullins as modified by Abovitz and Bradski discloses the display system of claim 2, wherein the optical code is a QR code (Mullins, [0025], virtual content associated with optical QR code of physical object seen by user of HMD and captured by the camera), but does not explicitly disclose wherein the estimated depth is based on a size associated with the QR code as included in one or more images obtained by the camera.	Takahashi teaches wherein the estimated depth is based on a size associated with the QR code as included in one or more images obtained by the camera ([0050], QR code attached to an article can be analyzed from the image capturing the QR code to determine a distance from QR code/article to imaging unit 101).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mullins, Abovitz and 
	Regarding claim 30, Mullins as modified by Abovitz and Bradski discloses the augmented reality display device of claim 17, but does not explicitly disclose wherein the estimated depth is based on a size associated with the QR code included in the at least one image.	Takahashi teaches wherein the estimated depth is based on a size associated with the QR code included in the at least one image ([0050], QR code attached to an article can be analyzed from the image capturing the QR code to determine a distance from QR code/article to imaging unit 101).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mullins, Abovitz and Bradski to have wherein the estimated depth is based on a size associated with the QR code included in the at least one image, such as taught by Takahashi, for the purpose of determining a distance from the QR code/object to the imaging device or camera of the head mounted display and provide such information for selecting the virtual content (see also Mullins [0022]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/J.P.F/Examiner, Art Unit 2694   

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694